Citation Nr: 9915169	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had unverified active service from February 7, 
1975 to June 21, 1978, and verified active service from June 
22, 1978 to February 28, 1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied direct service 
connection for a back disability.  In addition, a November 
1998 rating decision denied service connection for a back 
disability, to include as secondary to service-connected 
disability.


FINDING OF FACT

The veteran's claim for service connection for a back 
disability, to include as secondary to service-connected 
disability, is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disability, to include as secondary to service-connected 
disability, is not well-grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred a back 
disability while in the service, caused by a December 1986 
incident when he slipped and fell on cobblestones or leaves.  
In the alternative, the veteran maintains that he incurred a 
back disability due to service-connected disability 
manifestations.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on an indirect basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a back 
disability, to include as secondary to service-connected 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for a back disability, to include as 
secondary to service-connected disability, to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current back disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
or due to service-connected disability, as shown through lay 
or medical evidence.  Layno v. Brown 6 Vet. App. 465, 469 
(1994).  Finally, there must be evidence of a nexus between 
service, or service-connected disability, and the current 
back disability, as shown through medical evidence.  Latham 
v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that in December 
1986, he complained of lower back pain of four or five days' 
duration, that appeared to be worse in the morning on the 
right side.  It was noted that there was no history of 
injury, that the veteran could not recall any lifting or 
pushing, and that there was no history of back pain.  On 
physical examination, there was tenderness over the right 
paralumbar musculature.  There was no midline tenderness, and 
he had good range of motion in all directions.  The 
assessment was right paralumbar muscle strain.  The veteran 
again denied any history of injury to his back when seen in 
February 1987 when examination of the low back revealed it 
was normal.  The veteran's service medical records are 
otherwise negative for complaints, findings, symptoms, or 
diagnoses pertaining to the back.  A copy of a separation 
physical examination is not of record.  The veteran's service 
medical records otherwise appear complete.

Turning to the veteran's post-service medical records, the 
Board finds that they do provide evidence of a current back 
diagnosis.  However, they do not provide competent evidence, 
such as a medical opinion, showing a nexus or link between 
the veteran's current back disability and injury of clinical 
manifestations in service, or a service-connected disability, 
to include aggravation thereby.  Ideally, such an opinion 
would be based on a review of the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of such a relationship in this case, the 
veteran's claim is not well-grounded and the appeal must be 
denied.

The report of June and July 1995, July 1996 and March 1998 VA 
general medical examinations reveal the veteran complained of 
low back pain.  Current findings relating to the veteran's 
back were provided, along with a diagnosis of degenerative 
disease of the spine.  The reports did not address the 
etiology of the degenerative disease, or relate it to his 
military service or a service-connected disability.  

In June 1998, the veteran was provided another VA 
examination.  The examiner noted the veteran's belief that 
there was a connection with problems in his lower 
extremities.  The examiner performed objective examinations 
of the veteran's lower extremities.  The examiner did not re-
examine the veteran's back, as the veteran related no changes 
in symptoms, but the examiner did review the March 1998 VA 
examination findings.  Without benefit of an MRI, the 
examiner stated that he did not believe that any problems the 
veteran had concerning his feet or ankle or even his knee had 
any relationship to problems in his back.  

The veteran was provided a VA MRI in July 1998.  The MRI 
results were interpreted as showing congenital spinal 
stenosis, with prominent epidural fat in the lower lumbar 
spine.  These findings were superimposed over mild 
degenerative disc disease from spondylosis, worse at L3-4 
where there was moderate spinal stenosis and moderate 
bilateral neural foraminal narrowing.  

In July 1998, a VA examiner reviewed the MRI results and the 
March 1998 VA examination report, and stated that it appeared 
that the veteran's spine had quite a bit of mobility and had 
no significant disability of the veteran at that time.  The 
examiner noted that the MRI results showed a congenital 
spinal stenosis which was in no way related to his service-
connected injury, and was from shortened pedicles in the 
spine which happened in the normal population.  The examiner 
noted that the veteran did have some neuro-foraminal 
narrowing as well as some spondylosis which was also common 
in the population.  It was opined that as this caused him no 
radicular symptoms and did not have a specific onset date 
with which one could determine when this degenerative 
condition occurred, and it was common in the population, it 
was impossible to determine exactly when this began.  The 
examiner felt that the likelihood that this was related to 
his service-connected lower extremity conditions appeared 
unlikely.  

In March 1997, the veteran submitted correspondence seeking 
postponement of an RO personal hearing, to allow him to 
obtain medical evidence showing that the arthritis of his 
back was related to the arthritis of his feet and/or knees.  
The veteran did not submit such evidence.  

The veteran testified at an RO personal hearing in January 
1998 that he injured his back in the 1980's while stationed 
in Germany, and had experienced pain ever since.  He said 
that he had not sought treatment because he feared it would 
be detrimental to his military career.  He said that he had 
received no real treatment from the VA other than 
prescriptions for medicine.  He reportedly began taking Advil 
within one year of his retirement, and continued to take it.  
He said that no doctor had told him that his post-service 
back disability was related to his gout, ankle or knee 
although a doctor had told him that he had a disc problem.  
The veteran reported that he had an aching pain, and muscle 
spasms on bending forward that were persistent and occurred 
several times a week.  He said that activities aggravated his 
back problem.  He said that he had been denied a job with the 
Postal Service due to results of employment and chiropractic 
examinations.  He claimed to have a copy of a letter denying 
him a postal job, due to his back disability and said that he 
would submit it.  He also testified that he had complained of 
back pain during his separation physical examination, and 
that he would try to find and submit a copy of the 
corresponding report.  After the hearing, the veteran did not 
submit a separation medical examination report, a post-
service medical or chiropractic examination report, or a 
letter denying employment with the postal service.  

The veteran's hearing testimony fails to provide competent 
evidence showing a nexus or link between his current back 
disability and a service-connected disability, or between his 
current back disability and an injury or clinical 
manifestations in military service.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  Therefore his own allegations 
of causation do not make his claim well-grounded.  

Moreover, the veteran's testimony identified no medical 
evidence, not already associated with his claims file, that 
could potentially provide a link between his current back 
disability and his military service or service-connected 
disability.  Although a separation medical examination might 
show that the veteran complained of back pain at that time, 
it could not show that such pain caused the veteran's later 
back disability.  Nor could it show that the veteran 
experienced continuity of symptomatology after separation 
from service.  Although the veteran asserted that he had 
taken Advil for his back ever since service, as a lay person 
he is not competent to draw medical conclusions therefrom.  
Id.  Similarly, although the veteran said that he has had 
back pain ever since separation from service, he pointed to 
no private or VA medical records showing that he had sought 
treatment during that time, and is not competent to provide a 
medical diagnosis.  

Finally, the veteran has not alleged that any post-service 
employment medical exams or denial of employment linked his 
current back disability to service, or to a service-connected 
disability.  

Because of the lack of competent medical evidence showing 
that the veteran incurred a back disability while on active 
duty or due to a service-connected disability, his claim is 
not well-grounded and the appeal is thus denied.


ORDER

Evidence of a well-grounded claim for service connection for 
a low back disability, to include as secondary to service-
connected disability, not having been received, the appeal is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

